Order entered February 26, 2020




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-19-01066-CV

                     SHELLY MARIE TRIGG, Appellant

                                        V.

   CHRISTOPHER DUNBAR, AS TRUSTEE OF THE CHRIS & PAIGE
             DUNBAR FAMILY TRUST, Appellees

              On Appeal from the 401st Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 401-01748-2019

                                    ORDER

      The Court has received appellant’s motion to dismiss appeal.

      On the Court’s own motion, the appeal will be submitted without oral

argument. We DIRECT the Clerk to remove cause number 05-19-01066-CV from

the March 4, 2020 submission docket.

                                             /s/   DAVID L. BRIDGES
                                                   PRESIDING JUSTICE